Exhibit 10.1

TENTH AMENDMENT
TO AMENDED AND RESTATED FINANCING AGREEMENT

THIS TENTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT (this
“Amendment”) is made and entered into effective as of June 30, 2006, by and
among THE CIT GROUP/BUSINESS CREDIT, INC. a New York corporation (hereinafter
“CITBC”), in its individual capacity and as Agent (hereinafter the “Agent”) for
itself and the Lenders hereafter named, WELLS FARGO FOOTHILL, INC., a California
corporation formerly known as Foothill Capital Corporation (“FCC”), WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association and successor by
merger to Congress Financial Corporation (Southwest) (“Wachovia”), LASALLE BANK
NATIONAL ASSOCIATION, a national banking association (“LaSalle”), and any other
party hereafter becoming a Lender pursuant to Section 13 of the Agreement (as
hereinafter defined), each individually sometimes referred to as a “Lender” and
collectively the “Lenders”), LONE STAR TECHNOLOGIES, INC., a Delaware
corporation (herein “Parent”), LONE STAR STEEL COMPANY, L.P., a Delaware limited
partnership, as successor in interest by the conversion of Lone Star Steel
Company with and into Lone Star Steel Company, L.P. (herein “LSSC”), FINTUBE
TECHNOLOGIES, INC., an Oklahoma corporation (herein “FTI”), LONE STAR LOGISTICS,
INC., a Texas corporation (“Logistics”), STAR TUBULAR SERVICES, INC., a Texas
corporation formerly known as T&N Lone Star Warehouse Co. (“Star Tubular”),
TEXAS & NORTHERN RAILWAY COMPANY, a Texas corporation (“T&N Railway”), FINTUBE
CANADA, INC., a Delaware corporation (“FCI”), BELLVILLE TUBE COMPANY, L.P., a
Texas limited partnership, as successor in interest by conversion to Bellville
Tube Corporation, a Texas corporation (“BTCLP”), WHEELING MACHINE PRODUCTS,
L.P., a Texas limited partnership, successor in interest by conversion to
Wheeling Machine Products, Inc., formerly known as Wheeling Acquisition
Corporation and Star Tubular Technologies (Houston), Inc. (“Wheeling”), STAR
CAPITAL FUNDING, INC., a Delaware corporation (“Star Capital”), DELTA TUBULAR
PROCESSING, L.P., a Texas limited partnership, successor in interest by
conversion to Delta Tubular Processing, Inc., formerly known as Delta Lone Star
Acquisition, Inc. (“Delta Processing”), and DELTA TUBULAR INTERNATIONAL, L.P., a
Texas limited partnership, successor in interest by conversion to Delta Tubular
International, Inc., formerly known as Star Tubular International. Inc., a Texas
corporation (“Delta International”)  (herein Parent, LSSC, FTI, Logistics, Star
Tubular, T&N Railway, FCI, BTCLP, Wheeling, Star Capital, Delta Processing and
Delta International each individually a “Company” and collectively as the
“Companies”), ENVIRONMENTAL HOLDINGS, INC., a Delaware corporation (“EHI”),
ZINKLAHOMA, INC., a Delaware corporation (“Zinklahoma”), LONE STAR STEEL
INTERNATIONAL, L.P., a Delaware limited partnership, successor in interest by
conversion to Lone Star Steel International, Inc. (“Steel International”), LONE
STAR STEEL SALES COMPANY, a Delaware corporation (“Steel Sales”), ROTAC, INC., a
Texas corporation (“Rotac”), LONE STAR ST HOLDINGS, INC., a Delaware corporation
(“ST Holdings”), BELLVILLE TUBE GENERAL, LLC, a Nevada limited liability company
(“BTG”), LONE STAR NEVADA HOLDINGS, LLC, a Nevada limited liability company,
formerly known as Bellville Tube Limited, LLC (“Nevada Holdings”), STAR TUBULAR
TECHNOLOGIES, INC.,

1


--------------------------------------------------------------------------------




a Delaware corporation (“STT”), WHEELING MACHINE PRODUCTS GENERAL, LLC, a Nevada
limited liability company (“Wheeling General”), DELTA TUBULAR PROCESSING
GENERAL, LLC, a Nevada limited liability company (“Delta Processing General”),
DELTA TUBULAR INTERNATIONAL GENERAL, LLC, a Nevada limited liability company
(“Delta International General”), STAR TUBULAR TECHOLOGIES (YOUNGSTOWN), INC., an
Ohio corporation (“STT Ohio”), STAR ENERGY GROUP, LLC, a Delaware limited
liability company (“SEG”), LONE STAR STEEL MEXICO, LLC, a Texas limited
liability company (“LSSM”), LONE STAR STEEL INTERNATIONAL LIMITED, LLC, a Nevada
limited liability company (“Steel International Limited”) and LONE STAR STEEL
INTERNATIONAL GENERAL LLC, a Nevada limited liability company (“Steel
International General”) (herein EHI, Zinklahoma, Steel International, Steel
Sales, Rotac, ST Holdings, BTG, Nevada Holdings, STT, Wheeling General, Delta
Processing General, Delta International General, STT Ohio, SEG, LSSM, Steel
International Limited and Steel International General, each individually as
“Guarantor” and collectively as the “Guarantors”) and Lone Star Steel Company
General, LLC, a Nevada limited liability company (“LSS General”) and Lone Star
Steel Company Limited, LLC, a Nevada limited liability company (“LSS Limited”)
(herein LSS General and LSS Limited, each individually as “New Guarantor” and
collectively, as the “New Guarantors”).

RECITALS:

A.            WHEREAS, pursuant to the terms and subject to the conditions of
that certain Amended and Restated Financing Agreement dated as of October 8,
2001 between the Agent, the Companies and the Guarantors (such Amended and
Restated Financing Agreement, as the same is hereby amended and may hereafter be
amended from time to time, being hereinafter referred to as the “Agreement”),
the Companies were granted a $125,000,000 revolving line of credit which
included a letter of credit facility;

B.            WHEREAS, to secure, in part, the Obligations (as defined in the
Agreement), the Companies and the Guarantors have heretofore executed in favor
of the Agent certain Loan Documents (as defined in the Agreement), including,
without limitation, certain Guaranties, which Loan Documents shall continue in
full force and effect upon the execution of this Amendment, all of the Loan
Documents to continue to secure the payment by the Companies of the Obligations,
all as more fully set forth therein and herein;

C.            WHEREAS, Lone Star Steel Company advised the Agent and the Lenders
that, pursuant to Section 7.9(e), it desires to consummate a Permitted Merger by
converting to a Delaware limited partnership and changing its name to Lone Star
Steel Company, L.P.

D.            WHEREAS, in furtherance of the foregoing and to evidence the
agreements of the parties hereto in relation thereto the parties hereto desire
to amend the Agreement as hereinafter provided;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

2


--------------------------------------------------------------------------------




AGREEMENT:

ARTICLE I

DEFINITIONS

1.01        Capitalized terms used in this Amendment are defined in the
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENTS TO AGREEMENT

Effective as of the respective dates herein indicated, the Agreement is hereby
amended as follows:

2.01        Amendment and Replacement of Lone Star Steel International, Inc. 
Effective as of the date of execution of this Amendment, (i) the reference to
“Lone Star Steel Company, a Delaware corporation” in the preamble to the
Agreement and in any Loan Document is hereby deleted and replaced with “Lone
Star Steel Company, L.P., a Delaware limited partnership, successor in interest
by conversion of Lone Star Steel Company into Lone Star Steel Company, L.P.”,
and (ii) any references to LSSC or Lone Star Steel Company in the Agreement or
any other Loan Document shall be deemed a reference to Lone Star Steel Company,
L.P., a Delaware limited partnership, successor-in-interest by conversion of
Lone Star Steel Company into Lone Star Steel Company, L.P.

2.02        Amendment of Definition of “Guarantor” and “Guarantors”.  Effective
as of the date of execution of this Amendment, the references to “Guarantor” and
“Guarantors” in the preamble to the Agreement and in any other Loan Document
shall be amended to include LSS General and LSS Limited.

2.03        Amendment of Schedules.  Effective as of the date hereof,
Schedules 1, 7(1), 7(14)(f), 7(14)(g), 7(14)(l), 7(14)(o) and 7(14)(p) of the
Agreement are amended to add to such Schedules the information requested thereon
with respect to each of the New Guarantors, such additions to such Schedules
being described on Exhibit A attached hereto.

ARTICLE III

ASSUMPTION OF OBLIGATIONS AND GRANT OF LIENS

3.01        Assumption of Obligations.  Effective June 30, 2006, (a) Lone Star
Steel Company converted from a Delaware corporation to a Delaware limited
partnership and changed its name to Lone Star Steel Company, L.P. (the
“Conversion”).  Lone Star Steel Company, L.P. hereby

3


--------------------------------------------------------------------------------




acknowledges and agrees that as a result of the Conversion, by operation of law,
Lone Star Steel Company, L.P. is liable for all Obligations of Lone Star Steel
Company. As of June 30, 2006, Lone Star Steel Company, L.P. hereby assumes all
Obligations of Lone Star Steel Company and all Obligations incurred thereafter
(including, without limitation, the indebtedness and obligations under the
Agreement and the other Loan Documents).

3.02        Ratification and Grant of Lien.  Lone Star Steel Company, L.P.
hereby acknowledges and agrees that as a result of the Conversion, by operation
of law, Lone Star Steel Company, L.P.became the owner of all the assets of Lone
Star Steel Company as of June 30, 2006.  Lone Star Steel Company, L.P.also
acknowledges and agrees that such assets were previously pledged as Collateral
under the Agreement and that after the Conversion, by operation of law, such
assets remained Collateral under the Agreement and subject to the lien granted
thereunder to Agent on behalf of the Lenders.  Lone Star Steel Company,
L.P.hereby grants to Agent for the benefit of the Lenders a valid and
enforceable security interest in all Collateral now or hereafter owned by Lone
Star Steel Company, L.P. pursuant to the terms and provisions of Section 6 of
the Agreement and acknowledges and agrees that the security interest granted
hereunder in any assets previously owned by its predecessor in interest by
conversion is a renewal and continuation of the security interest in such assets
previously granted under the Agreement.

3.03        Assumption of Obligations and Duties Under the Agreement.  Lone Star
Steel Company, L.P. hereby (a) reaffirms all representations and warranties made
by its predecessor in interest by conversion under the Agreement and the other
Loan Documents to which it was a party, (b) assumes all covenants, obligations
and duties of its predecessor in interest by conversion under the Agreement and
the other Loan Documents to which it was a party, and (c) agrees it is a direct
Obligor under the Agreement and the Loan Documents, agrees to be bound by the
terms and provisions of the Agreement as a Company and Obligor thereunder and to
be bound by the terms and provisions of the other Loan Documents to which its
predecessor in interest by conversion was a party to the same extent and with
the same force and effect as if Lone Star Steel Company, L.P. had been named in
each of the Loan Documents and agrees that it shall be jointly and severally
liable with the other Companies party to the Agreement regardless of whether
such obligations arose prior to the date hereof.

3.04        Assumption of Obligations and Grant of Lien by LSS General and LSS
Limited.  Effective as of the date of this Amendment, LSS General and LSS
Limited each agrees (i) to be a Guarantor and Obligor under the Agreement and
under that certain Subordination Agreement dated October 8, 2001 executed by the
Companies and the Guarantors for the benefit of Agent and the other Lenders (the
“Subordination Agreement”), (ii) to be bound by the terms and provisions of the
Agreement as a Guarantor and Obligor thereunder and to be bound by the terms of
the Subordination Agreement as a Guarantor and Obligor thereunder to the same
extent and with the same force and effect as if the New Guarantors had been
originally named as a party in each of such documents, (iii) to assume all
covenants, agreements and duties as a Guarantor and Obligor under the Agreement
and as a Guarantor and Obligor under the Subordination Agreement.  LSS General
and LSS Limited also hereby grant to Agent for the benefit of the Lenders a
valid and enforceable security interest in all Collateral now or hereafter owned
by LSS General and LSS Limited pursuant to the terms of Section 6 of the
Agreement subject to no liens other than Permitted Encumbrances, and (iv)  agree
that any reference to “Guarantor” contained in the Agreement or the other Loan

4


--------------------------------------------------------------------------------




Documents shall include LSS Limited and LSS General and any reference to
“Guaranties” or “Guaranty” contained in the Agreement or any Loan Document shall
include the New Guaranties (as defined below).  LSS General and LSS Limited also
agree to execute and deliver to Agent concurrently with the execution hereof, a
guaranty agreement (in form and substance satisfactory to Agent) guaranteeing
the prompt payment and performance of all of the Companies’ Obligations (the
“New Guaranties”).

ARTICLE IV

CONDITIONS PRECEDENT

4.01        Conditions to Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent, unless specifically waived in writing by Agent:

(a)          Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto, other than Agent:

(i)           This Amendment, duly executed by Companies, the Guarantors and the
New Guarantors;

(ii)          Pledge Agreement duly signed by LSS General pledging all of its
partnership interests in LSSC;

(iii)         Pledge Agreement duly signed by LSS Limited pledging all of its
partnership interests in LSSC;

(iv)         Pledge Amendment duly signed by Parent pledging all of its
membership interests in LSS Limited and LSS General;

(v)          A Guaranty duly signed by the New Guarantors;

(vi)         Opinion from Fulbright & Jaworski L.L.P. opining, in form and
substance satisfactory to Agent, which shall cover such matters incident to the
transactions contemplated by this Amendment as Agent may reasonably require and
the Companies, the Guarantors and New Guarantors hereby authorize and direct
such counsel to deliver such opinion to Agent;

(vii)        Certified copies of the resolutions of the Board of Directors,
Board of Managers or Executive Committee of each of the Companies, the
Guarantors and the New Guarantors, authorizing the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed by
any of the Companies, the Guarantors or the New Guarantors in connection
therewith, along with certificates of

5


--------------------------------------------------------------------------------




incumbency certified by the secretary or manager of the New Guarantors, and, if
there has been any change from the most recent incumbency certificates delivered
by any of the Companies or the Guarantors, a certificate of incumbency certified
by the secretary or manager of each of the Companies and each of the Guarantors,
with specimen signatures of the officers of the Companies, the Guarantors and
the New Guarantors who are authorized to sign such documents, all in form and
substance satisfactory to the Agent;

(viii)       Evidence satisfactory to the Agent that casualty insurance policies
of all Companies and Guarantors listing Agent as loss payee or additional
insured, as the case may be, have been amended to cover the New Guarantors as
well as all Companies and all Guarantors, and are in full force and effect, in
form and substance satisfactory to Agent; and

(ix)          All other documents Agent may request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.

(b)          The representations and warranties contained herein and in the
Agreement and the other documents executed in connection with the Agreement
(herein referred to as “Loan Documents”), as each is amended hereby, shall be
true and correct as of the date hereof, as if made on the date hereof, except
for such representations and warranties as are by their express terms limited to
a specific date.

(c)          No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent.

(d)          All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent.

ARTICLE V
NO WAIVER

5.01        No Waiver.  Nothing contained herein shall be construed as a waiver
by Agent of any covenant or provision of the Agreement, the other Loan
Documents, this Amendment or any other contract or instrument between the
Obligors and Agent, and the failure of Agent at any time or times hereafter to
require strict performance by the Obligors of any provision thereof shall not
waive, affect or diminish any right of Agent to thereafter demand strict
compliance therewith. Agent hereby reserves all rights granted under the
Agreement, the other Loan Documents, this Amendment, and any other contract or
instrument between the Obligors and Agent.

6


--------------------------------------------------------------------------------




ARTICLE VI
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

6.01        Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect.  The Companies, the Guarantors and Agent agree that the
Agreement and the other Loan Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

6.02        Representations and Warranties. The Companies and the Guarantors
hereby represent and warrant to Agent that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate or limited partnership or limited liability company action (as
applicable) on the part of the Companies and the Guarantors and will not violate
the Articles (or Certificates) of Incorporation or Bylaws of the Companies and
the Guarantors that are corporations or the limited partnership agreements or
certificates of limited partnership of the Companies and the Guarantors that are
limited partnerships or the articles of formation/organization, regulations or
limited liability company agreements of the Companies that are limited liability
companies; (b) each of the Company’s and Guarantor’s Board of Directors or
Executive Committee (or the general partner of the applicable limited
partnership) or the members or the Board of Managers of the applicable limited
liability company has authorized the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith; (c) the representations and warranties contained in the
Agreement, as amended hereby, and any other Loan Document are true and correct
on and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (d) no Default or Event of Default
under the Agreement, as amended hereby, has occurred and is continuing, unless
such Default or Event of Default has been specifically waived in writing by
Agent; (e) the Companies and the Guarantors are in full compliance with all
covenants and agreements contained in the Agreement and the other Loan
Documents, as amended hereby; and (f) the Companies and the Guarantors have not
amended their Articles (or Certificates) of Incorporation or their Bylaws or
similar organizational documents since the date of the Agreement, except as
otherwise disclosed to Agent.

ARTICLE VII

MISCELLANEOUS PROVISIONS

7.01        Survival of Representations and Warranties.  All representations and
warranties made in the Agreement or any other Loan Document, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

7


--------------------------------------------------------------------------------




7.02        Reference to Agreement.  Each of the Agreement and the other Loan
Documents, and any and all other Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in the Agreement and such other Loan Documents to the Agreement shall
mean a reference to the Agreement, as amended hereby.

7.03        Expenses of Agent.  As provided in the Agreement, Companies agree to
pay on demand all costs and expenses incurred by Agent in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel, and all costs and expenses incurred by Agent in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Documents, including, without
limitation, the costs and fees of Agent’s legal counsel.

7.04        Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

7.05        Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Agent and Companies and their respective successors and
assigns, except that Companies may not assign or transfer any of their rights or
obligations hereunder without the prior written consent of Agent.

7.06        Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

7.07        Effect of Waiver.  No consent or waiver, express or implied, by
Agent to or for any breach of or deviation from any covenant or condition by
Companies shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

7.08        Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

7.09        Applicable Law.  THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

7.10        Final Agreement.  THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE
AGREEMENT AND THE OTHER LOAN

8


--------------------------------------------------------------------------------




DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY COMPANIES AND AGENT.

7.11        Release by the Companies. THE COMPANIES HEREBY ACKNOWLEDGE THAT THEY
HAVE NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT.  THE COMPANIES HEREBY VOLUNTARILY
AND KNOWINGLY RELEASE AND FOREVER DISCHARGE AGENT, THE OTHER LENDERS, AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE COMPANIES MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

7.12        Release by the Guarantors.  Each Guarantor hereby consents to the
terms of this Amendment, confirms and ratifies the terms of the Guaranty
executed by such Guarantor, acknowledges that such Guaranty is in full force and
effect and ratifies the same, and acknowledges that such Guarantor has no
defense, counterclaim, set-off or any other claim to diminish such Guarantor’s
liability under such document. THE GUARANTORS EACH HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES THE RELEASED PARTIES, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF

9


--------------------------------------------------------------------------------




LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR OTHER LOAN DOCUMENTS,
AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

COMPANIES:

LONE STAR TECHNOLOGIES, INC.
FINTUBE TECHNOLOGIES, INC.
LONE STAR LOGISTICS, INC.
STAR TUBULAR SERVICES, INC.,
formerly known as T&N LONE STAR WAREHOUSE CO.
TEXAS & NORTHERN RAILWAY COMPANY
FINTUBE CANADA, INC.
STAR CAPITAL FUNDING, INC.

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President of each of the

 

 

 

 

foregoing companies

 

 

 

 

 

 

 

 

 

LONE STAR STEEL COMPANY, L.P.,

as successor in interest by conversion of

Lone Star Steel Company

 

 

 

 

 

By:

Lone Star Steel Company General, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

BELLVILLE TUBE COMPANY, L.P.

as successor in interest by conversion to

Bellville Tube Corporation

 

By:

Bellville Tube General, LLC,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




 

WHEELING MACHINE PRODUCTS, L.P.

 

 

as successor in interest by conversion to Wheeling Machine Products, Inc.,
 formerly known as Wheeling Acquisition Corporation and Star Tubular
Technologies (Houston), Inc. 

 

 

 

 

 

By:

Wheeling Machine Products General, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

DELTA TUBULAR PROCESSING, L.P.

 

as successor in interest by conversion to Delta Tubular Processing, Inc.,
formerly known as Lone Star Acquisition, Inc.

 

 

 

 

 

 

 

 

By:

Delta Tubular Processing General, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

DELTA TUBULAR INTERNATIONAL, L.P.

 

as successor in interest by conversion to Delta Tubular International, Inc.,
formerly known as Star Tubular International. Inc,

 

 

 

 

 

 

By:

Delta Tubular International General, LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 


--------------------------------------------------------------------------------




GUARANTORS:

ENVIRONMENTAL HOLDINGS, INC.

 

ZINKLAHOMA, INC.

 

LONE STAR STEEL SALES COMPANY

 

ROTAC, INC.

 

LONE STAR ST HOLDINGS, INC.

 

STAR TUBULAR TECHNOLOGIES, INC.

 

STAR TUBULAR TECHNOLOGIES (YOUNGSTOWN), INC.

 

 

 

By:

 /s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

 

 

foregoing companies

 

 

 

 

 

 

 

BELLVILLE TUBE GENERAL, LLC

 

WHEELING MACHINE PRODUCTS GENERAL, LLC

 

DELTA TUBULAR PROCESSING GENERAL, LLC

 

DELTA TUBULAR INTERNATIONAL GENERAL, LLC

 

STAR ENERGY GROUP, LLC

 

LONE STAR STEEL MEXICO, LLC

 

LONE STAR STEEL INTERNATIONAL GENERAL, LLC

 

 

 

By:

 /s/ Robert F. Spears

 

Name:

Robert F. Spears

 

Title:

Vice President of each of the

 

 

foregoing limited liability companies

 

 

 

 

 

 

 

LONE STAR NEVADA HOLDINGS, LLC,

 

formerly known as Bellville Tube Limited, LLC

 

 

 

By:

 /s/ Richard F. Klumpp

 

Name:

Richard F. Klumpp

 

Title:

Manager, Treasurer and Secretary

 


--------------------------------------------------------------------------------




 

LONE STAR STEEL INTERNATIONAL, L.P.

 

 

as successor in interest by conversion to

 

 

Lone Star Steel International, Inc.

 

 

 

 

 

By:

Lone Star Steel General, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

LONE STAR STEEL INTERNATIONAL LIMITED, LLC

 

 

 

 

 

By:

 /s/ Garry J. Hills

 

 

 

Name:

Garry J. Hills

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW GUARANTORS:

 

 

 

 

 

LONE STAR STEEL COMPANY GENERAL, LLC

 

 

 

 

 

By:

 /s/ Robert F. Spears

 

 

 

Name:

Robert F. Spears

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

LONE STAR STEEL COMPANY LIMITED, LLC

 

 

 

 

 

By:

 /s/ Garry J. Hills

 

 

 

Name:

Garry J. Hills

 

 

 

Title:

Manager

 

 

 


--------------------------------------------------------------------------------




LENDERS:

THE CIT GROUP/BUSINESS CREDIT, INC.

 

 

as Agent and Lender

 

 

 

 

 

By:

 /s/ Alan Schnacke

 

Name:

Alan Schnacke

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $40,000,000.00

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.

 

 

as Lender

 

 

 

 

 

By:

 /s/ David Hill

 

Name:

David Hill

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $30,000,000.00

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

as Lender

 

 

 

 

 

By:

 /s/ Erin M. Frey

 

Name:

Erin M. Frey

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $25,000,000.00

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

as Lender

 

 

 

 

 

By:

 /s/ Joe Curdy

 

Name:

Joe Curdy

 

Title:

Vice President

 

 

 

 

Revolving Loan Commitment: $30,000,000.00

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

to

NINTH AMENDMENT TO AMENDED AND RESTATED FINANCING AGREEMENT

Addition to Schedule 1

None

Addition to Schedule 7(l)

Exact Name of Obligors:

Name of Entity

 

State of Incorporation

Lone Star Steel Company General, LLC

 

Nevada

Lone Star Steel Company Limited, LLC

 

Nevada

 

Federal Tax I.D. No.:

Name of Entity

 

Federal Tax I.D. No.

Lone Star Steel Company General, LLC

 

20-5174371

Lone Star Steel Company Limited, LLC

 

20-5174435

 

Chief Executive Office(s):

Lone Star Steel Company General, LLC
15660 Dallas Parkway, Suite 500
Dallas, Texas 75248

Lone Star Steel Company Limited, LLC
3993 Howard Hughes Parkway, Suite 250
Las Vegas, Nevada 89109


--------------------------------------------------------------------------------




Tradenames:

None.

Prior Names:

Name of Entity

 

Prior Name

Lone Star Steel Company General, LLC

 

None

Lone Star Steel Company Limited, LLC

 

None

 

Charter No.:

Name of Entity

 

 

Lone Star Steel Company General, LLC

 

EO470462006-2

Lone Star Steel Company Limited, LLC

 

EO470502006-8

 

Addition to Schedule 7(14)(f)

See attached Schedule 7(14)(f)

Additions to Schedule 7(14)(g)

None

Additions to Schedule 7(14)(l)

None

Additions to Schedule 7(14)(o)

Lone Star Steel Company General, LLC

Lone Star Steel Company Limited, LLC

Additions to Schedule 7(14)(p)

None


--------------------------------------------------------------------------------